          Case 1:19-cv-03290-TWP-DLP Document 1-2 Filed 08/05/19 Page 1 of 2 PageID #: 6
2AO 440 (Rev. 8/01) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                       SOUTHERN                          District of                        INDIANA

                      ROBERT WESTRAY

                                                                         SUMMONS IN A CIVIL ACTION
                                 V.
      AMAZON AND SUBSIDIARIES SHORT TERM
               DISABILITY PLAN
                                                                CASE NUMBER: 1:19-cv-3290




                   TO: (Name and address of Defendant)
                           Amazon and Subsidiaries Short Term Disability Plan
                           Corporation Service Company
                           135 N. Pennsylvania St, Suite 1610
                           Indianapolis, IN 46204



         YOU ARE HEREBY SUMMONED and required to serve on PLAINTIFF’S ATTORNEY (name and address)
                           Ashley D. Marks
                           CHARLES D. HANKEY LAW OFFICE, PC
                           434 E. New York Street
                           Indianapolis, IN 46202




an answer to the complaint which is served on you with this summons, within                21             days after service
of this summons on you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you
for the relief demanded in the complaint. Any answer that you serve on the parties to this action must be filed with the
Clerk of this Court within a reasonable period of time after service.




CLERK                                                           DATE



(By) DEPUTY CLERK
           Case 1:19-cv-03290-TWP-DLP Document 1-2 Filed 08/05/19 Page 2 of 2 PageID #: 7
2AO 440 (Rev. 8/01) Summons in a Civil Action
                                                                RETURN OF SERVICE
                                                                    DATE
 Service of the Summons and complaint was made by me(1)
NAME OF SERVER (PRINT)                                              TITLE
Ashley D. Marks                                       Attorney at Law
  Check one box below to indicate appropriate method of service

         G Served personally upon the defendant. Place where served:


         G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
             discretion then residing therein.
             Name of person with whom the summons and complaint were left:

         G Returned unexecuted:



         ✔ Other (specify):
         G
            Service via certified return receipt mail.

                                                           STATEMENT OF SERVICE FEES
TRAVEL                                               SERVICES                                               TOTAL
                                                                                                                    $0.00
                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.


          Executed on
                                        Date                    Signature of Server




                                                                 434 E. New York Street, Indianapolis, IN 46202
                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
